United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2965
                        ___________________________

                                    Byron Sartor

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

Tony Cole, Mayor, individually and in his capacity as Mayor of the City of Huttig;
                                 City of Huttig

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                for the Western District of Arkansas - El Dorado
                                ____________

                             Submitted: April 5, 2013
                              Filed: April 10, 2013
                                  [Unpublished]
                                 ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
       Byron Sartor appeals following the district court’s1 adverse grant of summary
judgment in his civil suit. Upon careful de novo review, see Eddings v. City of Hot
Springs, 323 F.3d 596, 601 (8th Cir. 2003), we conclude that Sartor had no property
interest in his employment, and thus no right to procedural due process, see Sykes v.
City of Gentry, 114 F.3d 829, 830-31 (8th Cir. 1997) (any statutory property interest
plaintiff had in position as police chief was eliminated when Arkansas legislature
enacted Ark. Code. Ann. § 14-42-110(a)); Batra v. Bd. of Regents of Univ. of Neb.,
79 F.3d 717, 720 (8th Cir. 1996) (due process claim fails unless plaintiff has
protected liberty or property interest). Further, we are not persuaded that an outgoing
mayor can override the legislatively-granted hiring discretion of an incoming mayor
by signing, during the outgoing mayor’s term, an employment contract with a city
employee that extends for years into the incoming mayor’s term. Cf. Packett v.
Stenberg, 969 F.2d 721, 725 (8th Cir. 1992) (public official, whose right to terminate
at will was not limited by state law, was not bound by rules, regulations, or customs
of outgoing official, and outgoing official’s policies could not extend beyond term
of office).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.

                                         -2-